 

Exhibit 10.1

 

WAIVER AND RELEASE

 

This Waiver and Release, (“Release”, undersigned and dated as of September 1,
2005, (“Release”), is entered into by and between NorthWestern Corporation,
d/b/a NorthWestern Energy, a Delaware corporation with its principal place of
business located at 125 South Dakota Avenue, Suite 1100, Sioux Falls, South
Dakota, 57104-6403, its officers, agents, directors, employees, successors,
subsidiaries, insurers, parents and/or affiliated companies, and assigns (“NWEC
or Company”) and Roger Schrum (“Schrum”), a South Dakota resident, to settle all
issues between us in connection with Schrum’s severance of employment. NWEC and
Schrum are collectively referred to herein as the “Parties”.

 

NOW, THEREFORE, in consideration of the foregoing premises and further in
consideration of the mutual covenants, conditions and agreements contained in
this Release and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto do hereby agree
as follows:

 

1.  Benefits Payable.  In exchange for this Release, Schrum will receive a
severance payment of $95,555.60 (Ninety-five thousand five hundred and
fifty-five and 60 cents) to be paid within two weeks of signing this release. 
In his last payroll check, Schrum shall receive his accrued but unpaid vacation.

 

NWEC acknowledges that Schrum has received a Special Recognition Grant of 10,800
shares of stock and that Schrum’s ownership rights in 5,400 of those shares have
vested.  NWEC hereby agrees that the remaining 5,400 unvested shares in the
Special Recognition Grant shall vest effective Sept. 12, 2005, without further
action by NWEC.

 

2.  Employment Severance.  Schrum’s last date of employment shall be October 7,
2005 (the “Severance Date”), contingent upon signing this Waiver and Release.

 

3.  Claims Released.  In exchange for the benefits payable, Schrum for himself,
his heirs, executors, administrators, successors, assigns and trustees
irrevocably and unconditionally releases NWEC, its current, former and future,
parent, subsidiary and related companies, its directors, trustees, officers,
employees, agent, attorneys, successors, and assigns, and all persons acting by,
through, under, or in concert with any of them (the “Released Parties”), from
all actions, causes of action, suits, debts, charges, complaints, claims,
obligations, promises, contracts, agreements, controversies, damages, judgments,
rights, costs, losses, expenses, liabilities and demands of any nature, whether
known or unknown, whether actual or potential, whether specifically mentioned
herein or not, in law or equity, whether statutory or common law, whether
federal, state, local, or otherwise, as a result of any act that has heretofore
occurred, including, without limitation that Schrum may have arising out of or
related to his employment with or separation from, NWEC (“Claims”).  The Claims
Schrum is releasing include, without limitation, claims under his original
employment terms, which are canceled as of the Severance Date with no further
benefits or payments to be provided thereunder, the WARN

 

--------------------------------------------------------------------------------


 

Act, as amended, any and all claims of wrongful discharge or breach of contract,
any and all claims for equitable estoppel, any and all claims for employee
benefits, including, but not limited to, any and all claims under the Employee
Retirement Income Security Act of 1974, as amended, and any and all claims of
employment discrimination on any basis, including, but not limited to, any and
all claims under Title VII of the Civil Rights Act of 1964, as amended, under
the Age Discrimination in Employment Act of 1967, as amended, under the Civil
Rights Act of 1866, 42 U.S.C. §1981, under the Civil Rights Act of 1991, as
amended, under the Americans with Dis­abilities Act of 1990, as amended, under
the Family and Medical Leave Act of 1993, under the Immigration Reform and
Control Act of 1986, as amended, under the Fair Labor Standards Act, as amended,
29 U.S.C. §201 et seq., the Older Workers Benefit Protection Act, as amended,
the Wrongful Discharge from Employment Act, 39-2-901 et seq., MCA, any federal,
state or local law enforcing express or implied employment contracts or
requiring an employer to deal with employees fairly or in good faith including
27-1-221, MCA, any federal, state, or local laws prohibiting employment
discrimination, such as in the State of South Dakota, any claim filed in NWEC’s
bankruptcy proceedings, and any and all claims under any other federal, state,
or local labor law, civil rights law, fair employment practices law, or human
rights law, any and all claims of slander, libel, defamation, invasion of
privacy, intentional or negligent infliction of emotional distress, inten­tional
or negligent misrepresentation, fraud, and prima facie tort, any and all claims
for monetary recovery, including but not limited to, back pay, front pay,
liquidated, compensatory, and puni­tive damages, and attorneys’ fees, experts’
fees, disbursements and costs which against the Released Parties, that Schrum
ever had, now have, or hereafter can, shall, or may have, for, upon, or by
reason of any matter, cause, or thing whatsoever from the beginning of time to
the date of Schrum’s execution of this Release. Schrum will never file any
lawsuit, complaint or claim based on any Claims, and Schrum will withdraw with
prejudice any such lawsuit, complaint, or claim that may already be pending in
any court or administrative agency.  Schrum promises never to seek any damages,
remedies, or other relief for himself personally (any right to which Schrum
hereby waives) by filing or prosecuting a charge with any administrative agency
with respect to the Claims purportedly released by this Release. This subsection
shall not apply to challenges to the ADEA release, to the extent, if any,
prohibited by applicable law.

 

4.  No admission of Liability.  This Release is not an admission of guilt or
wrongdoing by any released party.  Schrum acknowledges that he has not suffered
any age or other discrimination or wrongful treatment by any released party.

 

5.  Consideration of Release.  NWEC advised Schrum to take this Release home,
read it, and carefully consider all of its terms before signing it.  NWEC gave
Schrum at least twenty-one (21) days in which to consider this Release.  Schrum
waives any right he may have to additional time beyond this consideration period
within which to consider this Release.  Schrum understands that he has seven (7)
days after signing this Release to revoke it.  If Schrum chooses to revoke this
Release, Schrum agrees to provide such revocation in writing, accompanied by any
sums received pursuant to this Release, to be received by the Vice President and
General Counsel by the end of the seven (7) day period.  NWEC, in writing,

 

2

--------------------------------------------------------------------------------


 

advised Schrum to discuss this Release with his own attorney (at Schrum’s own
expense) during this period if Schrum wished to do so.  Schrum has carefully
read this Release, fully understands what it means, and is entering into it
voluntarily. Schrum is receiving valuable consideration in exchange for his
execution of this Release that he would not otherwise be entitled to receive.

 

6.  Company Property.  Schrum agrees to return to NWEC, by his Severance Date,
all files, memoranda, documents, records, copies of the foregoing, credit cards,
and any other property of NWEC or its affiliates in his possession.

 

7.  False Claims Representations and Promises.  Schrum has disclosed to NWEC any
information he has concerning any conduct involving NWEC or any affiliate that
he has any reason to believe may be unlawful or that involves any false claims
to the United States.  Schrum promises to cooperate fully in any investigation
NWEC or any affiliate undertakes into matters occurring during his employment
with NWEC or any affiliate. Schrum understands that nothing in this Release
prevents his from cooperating with any U.S. government investigation.  In
addition, to the fullest extent permitted my law, Schrum hereby irrevocably
assigns to the U.S. government any right he may have to any proceeds or awards
in connection with any false claims proceedings against NWEC or any affiliate.

 

8.  Non-Disclosure, Return of Proprietary Information, and Inventions and
Patents.  NWEC and Schrum agree that during his employment with NWEC, Schrum has
received and become acquainted with confidential, proprietary, and trade secret
information of NWEC including, but not limited to, information regarding NWEC
business programs, plans, and strategies; finances; customers and prospective
customers; suppliers and vendors; marketing plans and results; personnel matters
regarding NWEC employees, officers, directors, and owners; manners of operation
and services provided; negotiating positions and strategies; legal arguments,
theories, claims, investigations, and audits; or information regarding the
operation and business of NWEC.  Schrum acknowledges that such information has
been developed or acquired by NWEC through the expenditure of substantial time,
effort, and money, that such information provides NWEC with strategic and
business advantages over others who do not know or use such information, and
that NWEC has implemented specific policies and practices to keep such
information secret.  Schrum agrees that he shall not during the term of
employment or at any time thereafter, directly or indirectly:

 

A.  Use for his own purpose or for the benefit of any person or entity other
than NWEC, or otherwise disclose or permit others to obtain access to, any
proprietary of confidential information to any individual or entity unless such
disclosure has been authorized in writing by NWEC or is otherwise required by
law.  Information or material that is not novel or copyrighted or patented may
nonetheless be proprietary information.  Proprietary information shall not
include, however, any information that is or becomes generally known to the
industries in which NWEC competes through sources independent of NWEC or Schrum
or through authorized publication by NWEC to persons other than NWEC employees.

 

3

--------------------------------------------------------------------------------


 

B.  Except as required by law, give or disclose any records containing
confidential information or material to, or permit any inspection or copying of
such records by, any individual or entity other than in the authorized course
and scope of such individual’s or entity’s employment or retention by NWEC.  In
addition, Schrum shall promptly return to NWEC all such records upon resignation
hereunder and shall not use or retain any such records thereafter.  Records
subject to this subsection shall include, but not be limited to, all
correspondence, memoranda, files, analyses, studies, reports, notes, documents,
manuals, books, lists, financial, operating, or marketing records, computer
software, magnetic tape, or electronic or other media or equipment of any kind
that may be in the my possession or under Schrum’s control or accessible to his
which contain or may be derived from proprietary or confidential information
covered by this section.  All such records are and will remain the sole property
of NWEC.

 

9.  Confidentiality.  Schrum agrees that he will keep confidential the existence
and terms of this Release; provided, however, that nothing herein shall prevent
Schrum from disclosing the fact and terms of this Release to his attorney,
accountant, or financial advisor for the purposes of receiving professional
advice from such individual in that capacity.  Schrum will advise those
individuals that the existence and terms of this Agreement shall be kept
confidential.

 

10.  Public Statements.  Except as necessary to secure other employment or for
other necessary reasons, Schrum agrees that he will make no public statements
concerning his employment or the severance thereof with NWEC.  NWEC by its
senior management and Schrum also agree neither party will make any disparaging
remarks to any third parties concerning the other party.  Schrum further agrees
that he will not disparage NWEC’s business capabilities, products, plans, or
management to any customer, potential customer, vendor, suppler, contractor or
subcontractor of NWEC so as to affect adversely the good will or business of
NWEC.  NWEC by and through its senior management agrees that it will refrain
from making any adverse, derogatory or disparaging comments or statements about
Schrum or his performance during his employment with NWEC and will be supportive
of Schrum’s attempts to secure future employment.  If either party is contacted
by the media concerning Schrum’s departure from NWEC, either party may explain
that Schrum left NWEC to pursue other business opportunities.

 

11.  Consequences of Violating Promises:

 

A.  General Consequences.  In addition to any other remedies or relief that may
be available, Schrum agrees to pay the reasonable attorneys’ fees and any
damages Released Parties may incur as a result of his breaching a promise he
made in this Release (such as by suing a Released Party over a released Claim)
or if any representation he made in this Release was false when made.  Schrum
agrees that the minimum damages for each breach will be half of the attorney’s
fees each Released Party incurs as a result of the breach, which is a reasonable
estimate of the value of the time the Released Party is likely to have to spend
seeking a remedy for the breach.  Schrum further agrees that NWEC would be
irreparably harmed by any actual or

 

4

--------------------------------------------------------------------------------


 

threatened violation of any paragraph of this Waiver and Release that involves
Release-related disclosures or disclosure or use of confidential information or
trade secrets, and that NWEC will be entitled to an injunction prohibiting
Schrum from committing any such violation.

 

B.  Challenges to Validity.  Should Schrum attempt to challenge the
enforceability of this Release, Schrum agrees first (1) to deliver a certified
check to NWEC for all amounts he has received because he signed this Release (2)
to direct in writing that all future benefits or payments Schrum is to receive
because he signed this Release be suspended, and (3) to invite NWEC to cancel
this Release.  If NWEC accepts Schrum’s offer, this Release will be canceled. 
If it rejects Schrum’s offer, NWEC will notify Schrum and deposit the amount
Schrum repaid, plus all suspended future benefits and payments, in an
interest-bearing account pending a determination of the enforceability of this
Release.  If the Release is determined to be enforceable, NWEC is to pay Schrum
the amount in the account, less any amounts Schrum owes NWEC.  If the Release is
determined to be unenforceable, the amount credited to the account shall be paid
to the entities that paid the consideration for this Release in proportion to
their payments, and the suspension of future benefits or payments shall become
permanent.

 

C.  ADEA Claims.  This section shall not apply to ADEA Claims to the extent, if
any, prohibited by applicable law.

 

12.  Successors and Assigns.  This Release shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, successors, legal
representatives, and assigns.  However, neither this Release nor any right or
interest hereunder shall be assignable by Schrum, Schrum’s beneficiaries, or
legal representatives, except as provided by law or pursuant to referenced
benefit policy documents.

 

13.  Severability and Reformation.  The provisions of this Release are
severable.  If any provision of this Release shall be determined to be invalid,
illegal, or unenforceable, in whole or in part, neither the validity of the
remaining parts of such provision nor the validity of any other provision of
this Release shall in any way be affected thereby.  In lieu of such invalid,
illegal, or unenforceable provision, there shall be added automatically as part
of this Release a provision as similar in terms to such invalid, illegal, or
unenforceable provision as may be possible and be valid, legal, and
enforceable.  Each party also agrees that, without receiving further
consideration, it will sign and deliver such documents and do anything else
necessary in the future to make the provisions of this Release effective.

 

14.  Taxes.  Schrum understands that he will be responsible for paying all taxes
that may become due on any of the payments provided herein. If Schrum fails to
pay any taxes due and owing on any of the payments, or any taxing authority
alleges that Schrum has failed to do so or that NWEC is responsible for the
payment of these taxes, for any reason, Schrum agrees to be fully responsible
for any judgments or orders, fines and penalties, and that he will indemnify
NWEC including, but not limited to, the satisfaction of judgments, orders, fines
or penalties

 

5

--------------------------------------------------------------------------------


 

in the payment of NWEC’s defense by counsel of its choice in such proceedings. 
The taxability of the amounts contained herein shall not affect the validity of
this Release.

 

15.  Governing Law and Jurisdiction.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of South Dakota, without
reference to conflict of laws principles thereof. The Parties also hereby
irrevocably and unconditionally submit to the jurisdiction of any South Dakota
state court or federal court sitting in South Dakota and any appellate court
from any such court, in any suit, action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment
resulting from any such suit, action or proceeding, and each party hereby
irrevocably and unconditionally agrees that all claims in respect of any such
suit, action or proceeding may be heard and determined in such South Dakota
state court or, to the extent permitted by law, by removal or otherwise, in such
federal court.

 

16.  Further Assurances.  Each party agrees to take all further actions and to
execute and deliver all further documents and instruments that are reasonably
necessary or appropriate in order to effectuate the purposes of this Agreement
and the transactions contemplated hereby.

 

17.  Waiver.  Any failure by a party hereto to comply with any obligation,
agreement or condition contained herein may only be waived in a writing executed
by the party granting the waiver, but such waiver or failure to insist upon
strict compliance with such obligation, agreement or condition shall not operate
as a waiver of, or estoppel with respect to, such failure or any subsequent or
other failure.  All remedies hereunder are cumulative and are not exclusive of
any other remedies provided by law.

 

18.  Entire Agreement.  This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter hereof, and
supersedes all prior agreements and arrangements, written or oral, relating to
the subject matter hereof.

 

19.  Amendment.  This Agreement may be amended only by a written instrument
executed by both of the parties hereto.

 

20.  Successors or Survivors and Assigns.  This Agreement shall inure to the
benefit of, and be binding upon, the parties hereto and their respective
successors.  NWEC may assign this Agreement without the prior consent of
Executive or his/her successors and assigns.  Nothing in this Agreement, express
or implied, is intended to confer on any person other than the parties hereto
and the Released Parties, or their respective successors or permitted assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement.

 

21.  Notice.  Any notice required or permitted by this Agreement shall be in
writing and shall be deemed delivered when delivered personally or by overnight
courier or sent by telegram, fax, or email, or forty-eight (48) hours after
being deposited in the U.S. mail, as certified or registered mail, with postage
prepaid, and addressed to the party to be notified at such party’s address or
fax number set forth on the

 

6

--------------------------------------------------------------------------------


 

signature page hereto, as appropriate, which address or fax number may be
subsequently modified by a written notice delivered in accordance with this
section.

 

TAKE THIS RELEASE HOME, READ IT, AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS
BEFORE SIGNING IT: IT INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS. IF YOU
WISH, YOU SHOULD TAKE ADVANTAGE OF THE FULL CONSIDERATION PERIOD AFFORDED BY
SECTION 5 AND YOU SHOULD CONSULT YOUR ATTORNEY.

 

 

Schrum

 

NORTHWESTERN ENERGY

 

 

 

 

 

 

 

 

By:

 

 

Address:

 

 

Its:

Vice President and General Counsel

 

 

 

 

 

 

Date:

 

, 2005

 

Date:

 

, 2005

 

7

--------------------------------------------------------------------------------